Exhibit 10.3

Date

Name
Address



Dear ________:

        Pursuant to the Cablevision Systems Corporation (the “Company”) 2006
Stock Plan for Non-Employee Directors (the “Plan”), you have been granted, as of
the date hereof, non-qualified stock options to purchase ______ shares of
Cablevision NY Group Class A common stock, par value $.01 per share (“Shares”)
at an exercise price of $____ per Share (“Options”) and ______ restricted stock
units (“Units”) (collectively, with the Options, referred to herein as the
“Awards”). The Awards are granted subject to the terms and conditions set forth
below and in the Plan:

        1.        OPTIONS:

          1.1     You may exercise the Options at any time after the date hereof
until the expiration of the Options pursuant to Paragraph 3 hereof, by giving
written notice to the stock administrator of the Company specifying the number
of Options to be exercised (the “Exercise Notice”), together with a copy of this
letter. The date the Company receives the Exercise Notice shall be considered as
the date such Options were exercised as to the Shares specified in such notice.


          1.2     Under current procedures, you will be required to deliver to
the Company prior to the delivery of the Shares for which the Option is being
exercised, the aggregate exercise price of all Shares pursuant to such exercise
of the Option. Payment may be made by cash, a check payable to the order of the
Company, or by the delivery of Shares duly endorsed over to the Company (which
Shares shall be valued at their Fair Market Value as of the date preceding the
day of such exercise), or combination of such methods of payment, which together
amount to the full exercise price of the Shares purchased pursuant to the
exercise of the Option.


          1.3     All rights to exercise an Option shall expire ten years from
the day hereof provided, however, that upon the termination of your service as a
member of the Board of Directors for any reason, all rights to exercise an
Option shall terminate upon the first to occur of (i) the third anniversary of
the date of the termination of your service on the Board of Directors, and (ii)
the expiration of ten years from the date hereof. Notwithstanding the foregoing,
in the event of your death while an Option is exercisable, the Option will
remain exercisable by your estate or beneficiary only until the first
anniversary of your date of death, and whether or not such first anniversary
occurs prior to or following the expiration of ten years from the date hereof or
the third anniversary of the date of the termination of your service on the
Board of Directors.


        2.        RESTRICTED STOCK UNITS:

          2.1     Each Unit shall represent an unfunded, unsecured promise by
the Company to deliver to you one Share on the first business day after the
expiration of 90 days following the date on which you terminate your service as
a member of the Board of Directors (the “Delivery Date”).


          2.2     Notwithstanding any other provision to the contrary, if you
die prior to the Delivery Date, the Shares (or cash in lieu of all or any
portion


  thereof) corresponding to your outstanding Units shall be delivered as soon as
practicable thereafter to your estate.


          2.3     Prior to the Delivery Date, at or after the time of
distribution of any ordinary cash dividend paid by the Company in respect of the
Shares, the record date for which occurs on or after the date hereof, you shall
be entitled to receive an amount in cash equal to such regular cash dividend
payment that would have been made in respect of the Shares underlying the Units,
as if the Shares had been actually delivered.


        3.        The Awards (or any rights and obligations thereunder) granted
to you may not be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, whether voluntarily or involuntarily, other than by
will or by the laws of descent and distribution, and all such Awards (and any
rights thereunder) shall be exercisable during your lifetime only by you or your
legal representative. Notwithstanding the immediately preceding sentence, the
Board of Directors may permit, under such terms and conditions that it deems
appropriate in its sole discretion, you to transfer any Award to any person or
entity that the Board of Directors so determines. Any assignment in violation of
the provisions of this Section or Section 11 of the Plan shall be void.

        4.        It is the Company’s intent that the Awards granted comply in
all respects with Rule 16b-3 of the Securities Exchange Act of 1934, as amended
(the “Act”). All actions with respect to Awards under the Plan shall be executed
in accordance with the requirements of Section 16 of the Act, as amended, and
any regulations promulgated thereunder. To the extent that any of the provisions
contained herein do not conform with Rule 16b-3 of the Act or any amendments
thereto or any successor regulation, then the Committee may make such
modifications so as to conform the Awards granted thereunder to the Rule’s
requirements.

        5.        The Options are not “incentive stock options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended, and can
not qualify for the special income tax benefits related to such options.

        6.        If the Company shall be required to withhold any amounts by
reason of any federal, state or local tax laws, rules or regulations in respect
of the Awards, you shall make available to the Company, promptly when requested
by the Company, sufficient funds to meet the requirements of such withholding
and the Company shall be entitled to take and authorize such steps as it may
deem advisable in order to have such funds available to the Company out of any
funds or property to become due to you.

        7.        The Awards granted by this letter are being issued pursuant
and subject to the Plan. Capitalized terms used herein without definition shall
have the meanings given to such terms that are defined in the Plan.

   CABLEVISION SYSTEMS CORPORATION


   By:      

--------------------------------------------------------------------------------

       




By your signature, you acknowledge receipt of the Plan and of an executed
original of this letter and agree to all of the terms set forth herein.

--------------------------------------------------------------------------------